PD-1340-15                                                     PD-1340-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                               Transmitted 10/12/2015 10:57:15 PM
                                                                  Accepted 10/15/2015 1:55:15 PM
                                                                                   ABEL ACOSTA
        COURT OF CRIMINAL APPEALS NO.                __________________                    CLERK

     ON APPEAL FROM COURT OF APPEALS NO. 01-14-00174-CR

                    TRIAL COURT CAUSE NO. 1389676

STEPHEN CLARK WEBB                    §      IN THE TEXAS COURT OF
                                      §
vs                                    §
                                      §
THE STATE OF TEXAS                    §      CRIMINAL APPEALS

             APPELLANT’S MOTION TO EXTEND TIME TO
             FILE PETITION FOR DISCRETIONARY REVIEW

      COMES NOW, STEPHEN CLARK WEBB, Appellant in the above-entitled

and numbered cause, and files this, Appellant’s Motion to Extend Time to File

Petition for Discretionary Review, and for good cause moves the Court to grant an

extension as follows:

      1.    Appellant intends to file a Petition for Discretionary Review asking the

            Court to grant the petition on the grounds that the Court of appeals

            either decided an important question of state law that has not been, but

            should be, settled by the Court of Criminal Appeals and which conflicts

            with applicable decisions of the Court of Criminal Appeals.

      2.    The deadline for filing a Petition for Discretionary Review in this matter

            is October 12, 2015.


                                                    October 15, 2015
      3.    Appellant is seeking a 30 day extension to file his Petition for

            Discretionary Review.

      4.    Appellant seeks additional time to file his Petition for Discretionary

            Review for the following reasons:

            a)     Appellant counsel is the midst of reviewing the record and

                   responding to an appeal in a three week jury trial on a custody

                   case currently pending in the 14th Court of Appeals;

            b)     Appellant’s counsel recently completed a week long trial

                   modification trial in the District Court of Harris County.

            c)     Appellant has been preparing responses to two motions for

                   summary judgment involving complex financial matters in a case

                   currently pending in Harris County, Texas

      5.    There has been no previous extension granted regarding the filing of a

            Petition for Discretionary Review and the Harris County District

            Attorney’s Office does not oppose the extension requested.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant this Motion and extend the time to file his Petition for Discretionary Review

until November 12, 2015.
                                       Respectfully submitted,

                                        /s/ John S. Cossum
                                       JOHN S. COSSUM
                                       TSB #04854500
                                       440 Louisiana, Suite 900
                                       Houston, TX 77002
                                       Telephone: (713) 222-6134
                                       Facsimile: (713) 222-6144
                                       E-Mail: jcossum@cossumlaw.com

                                       ATTORNEY FOR APPELLANT,
                                       STEPHEN CLARK WEBB

                         CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d) and (e),

I certify that a true and correct copy of the foregoing document has been delivered to

the party listed below via electronic transmission on this 12th day of October, 2015.

      Eric Kugler
      Assistant District Attorney on Appeal
      TBC # 796910
      Harris County District Attorney’s Office
      1201 Franklin, Suite 600
      Houston, Texas 77002
      Telephone: (713) 755-5826

      ATTORNEY FOR APPELLEE,
      STATE OF TEXAS


                                        /s/ John S. Cossum
                                       JOHN S. COSSUM